STNAUP, J.
(dissenting).
I think a rehearing should be granted. The only point decided by us is that‘the ordinance under consideration was repealed by implication by chapter 106, Session Laws 1911, and hence was not in existence when the defendant was tried and convicted in the district court. I am persuaded that our holding in that regard is erroneous*, and that o*ur opinion should be reconsidered - and the presented questions of the invalidity of the ordinance on other* grounds determined.
Prior to the Session Laws of 1911, the sale of and traffic in intoxicating liquors in this state were under a license system and under regulations and restrictions prescribed by statute and ordinances. Municipalities were given express authority to license, regulate, or prohibit the sale of intoxicating liquors. In pursuance of that authority, the ordinance in question was passed in 1909, prohibiting the sale of such liquors within the municipal limits. In March, 1911, the legislature adopted what is known as* a local option system. It provided that each city, town, and county unit, as defined in the act*, “shall constitute a separate and independent local option unit for the determination for itself, whether the sale *167of intoxicating liquors shall be permitted or prohibited within such town, city, or county unit;” county unit being all that part of any county outside of cities and towns. It further provided for an election to be held in June, 1911, which was mandatory to determine whether the sale of intoxicating liquors should be permitted or prohibited within any city, town, or county unit. It also provided that the question could again be submitted to the electors every two years therer after on petition for another election. Numerous provisions are made for the sale; regulation, and restriction of intoxicating liquors, and the granting of licenses in city, town, and county units, where the electors have declared for the sale of such liquors. It also provided that “nothing in this act contained shall prevent or prohibit any city council, board of trustees, or board' of county commissioners from enacting restrictions upon and regulations of the traffic in intoxicating liquors in addition to; but not in conflict with, the provisions of this act.”
The Laws of 1911 also provide that municipalities shall have the power “to license and regulate, or prohibit, the manufacturing, selling, giving away, or disposition in any manner, of any intoxicating liquor; provided no license -for such purpose shall bei issued by the city council of any city where the qualified electors of such city have voted ‘against sale’ of intoxicating liquors, and where the qualified electors have voted ‘against sale’ of intoxicating liquors, the city council of such city shall prohibit the manufacturing, selling, giving away, or disposition in any manner, of any intoxicating liquors, except the manufacture thereof as provided by law, and in any city where the qualified electors have voted ‘for sale’ of intoxicating liquors, such city council shall have the right to determine the amount to be paid for liquor licenses, as provided by law, and said licenses shall be subject to.the same regulations as are required by the general laws of the state, and to provide such other reasonable regulations as such city council may deem advisable.” (Chapter 120, sec. 206x41.)
*168Tbe sections of tbe statute relating to tbe sale and regulation of intoxicating liquors, and tbe granting of licenses, were repealed, but tbe Laws of 1911 expressly preserved tbe power of municipalities to enact restrictions upon and regulations of tbe traffic in intoxicating liquors in addition to-, but not in conflict with, tbe provisions of that act, of course, in those cities and towns where tbe electors declared for tbe sale of and traffic in intoxicating liquors. It also preserved tbe power of municipalities to prohibit the sale of and traffic in such liquors in cities and towns where 'the electors declared “against sale,” and in such case expressly made it the duty of tbe municipalities to prohibit tbe sale, etc., of intoxicating liquors within tbe municipal limits. Of this there can be no doubt.
Now tbe effect of our bolding in tbe original opinion is that all existing ordinances of municipalities were ipso facto repealed, not in express terms, but by necessary implication, by tbe act of 1911. I think that bolding too broad.
There being no express terms of repeal or annulment of existing ordinances, I think only such ordinances as are repugnant to or inconsistent with tbe provisions of the act of 1911 were rendered ineffectual and void by that act. Tbe act of 1911 expressly preserving to and giving municipalities power to enact ordinances regulating and restricting tbe sale of intoxicating liquors, not in conflict with tbe provisions of that act, in municipalities where tbe electors have declared for sale of intoxicating liquors, and to prohibit tbe sale of such liquors where tbe electors declared against sale, I do not see how an existing ordinance is rendered ineffectual or void by that act, unless tbe ordinance is inconsistent with tbe provisions of tbe act, or tbe result of tbe electors as declared by them at an election held in pursuance thereof. Tbe election in June, 1911, was mandatory. I therefore assume that an election was then held in, tbe municipality, at which time tbe question was submitted to tbe qualified electors thereof, of whether the sale of intoxicating liquors should be permitted or prohibited within tbe limits of tbe municipality. Tbe record does not show what tbe result of that election was. *169If the election of the municipality declared for sale, of course the ordinance in question prohibiting the sale of such liquors was rendered ineffectual. If. on the other hand', such electors declared against sale, then I do not see wherein the ordinance prohibiting the sale is, in such regard, annulled or affected. I, as a reviewing court, may do what perhaps the local court may have done — take judicial notice of the result of such election, and hence judicially know that the result was a declaration against sale. But I need not resort to that. The validity of the ordinance is assailed by the defendant, and I think it devolved upon him to' show that the result was for sale, if such was the fact, and, in the absence of proof, should resolve the fact against him. I therefore assume, the electors of the municipality declared against sale, and hence the existing ordinance prohibiting the sale was not in such particular •annulled or affected. In such case it cannot well be said that the ordinance is repugnant to or inconsistent with the laws of 1911, for the legislature expressly provided that, where the qualified «lectors have, voted “against sale” of intoxicating liquors, the municipality shall prohibit the sale, giving away, or other disposition of intoxicating liquors. And, if the municipality has an ordinance covering the subject and one complying with the command of the legislature, I do not see the necessity of declaring another. To say that the ordinance was repealed or annulled' by the act of 1911, but that the municipality after the act went into effect could redeclare or re-enact the same ordinance, if the qualified electors voted against sale as I assume that fact to be, is, I think, inconsistent.
I therefore am of the opinion that a rehearing should be granted.